 

REVOLVING PROMISSORY NOTE

 

$1,500,000.00 Edina, Minnesota   February 15, 2017

 

FOR VALUE RECEIVED, the undersigned, WSI INDUSTRIES, INC., a Minnesota nonprofit
corporation (the “Borrower”), promises to pay to the order of TRADITION CAPITAL
BANK, a banking corporation under the laws of the State of Minnesota (the
“Lender”) (Lender and any holder of this Note from time to time are sometimes
collectively referred to as “Holder”), at 7601 France Avenue, Suite 140, Edina,
MN 55435, or such other place as may hereinafter be designated from time to time
in writing by the Holder hereof, the principal sum of One Million Five Hundred
Thousand and 00/100 Dollars ($1,500,000.00) or so much thereof as shall have
been advanced hereunder to or for the benefit of the undersigned (the “Loan
Amount”) pursuant to the terms of that certain loan agreement of even date
herewith (the “Loan Agreement”), made by the Borrower and Lender, together with
interest from the date hereof until fully paid, at the rates hereinafter
provided, on the Loan Amount, from time to time, advanced and remaining unpaid
(the “Principal Balance”). Any portion of the Loan Amount repaid may be advanced
again by Borrower prior to the Maturity Date; provided, Borrower is not in
default under the terms and conditions of the Loan Documents (as defined in the
Loan Agreement) and Borrower complies with all conditions precedent to an
advance as provided in the Loan Agreement. The Principal Balance and interest
shall be due as follows:

 

A. Monthly payments of accrued interest on the Principal Balance shall be made
commencing on March 15, 2017, and continuing on the 15th day of each and every
month thereafter until February 15, 2018 (the “Maturity Date”) when the entire
unpaid principal, accrued but unpaid interest and any other charges due hereon
shall be fully due and payable. On the Maturity Date, the entire Principal
Balance and all accrued and unpaid interest shall be paid in full. Borrower
acknowledges that the payment due on the Maturity Date is a balloon payment and
that Lender or any holder of this Note shall have no obligation and has made no
commitment to the Borrower to renew and/or extend or otherwise assist the
Borrower in making arrangements for continued financing of this Note, which
Borrower shall have to do from its own funds or from funds obtained from other
sources or means.

 

B. Commencing on the date hereof and continuing through the Maturity Date,
interest shall accrue on the Principal Balance at a variable rate equal to the
LIBOR Rate, plus two percent (2.0%) per annum, subject to an interest rate floor
of two and seventy-five one hundredths percent (2.75%) per annum (the “Interest
Rate”). The LIBOR Rate shall mean the 30-day London Interbank Offered Rates
(LIBOR) as reported in the “Money Rates” column or section of the Wall Street
Journal (Midwest Edition) (the “LIBOR Rate”). The LIBOR Rate shall float and the
Interest Rate shall adjust the next day following any time there is a change in
the LIBOR Rate (each, an “Adjustment Date”). On each Adjustment Date, the
Interest Rate shall change to a new amount and shall continue in effect until
the next Adjustment Date. If the LIBOR Rate is no longer available, Lender shall
reasonably select a new index which is based upon comparable information and
results in comparable interest rates as the LIBOR Rate and shall so notify
Borrower. The annual Interest Rate for the Note is computed on an actual 360
basis; that is, by applying the ratio of the annual interest rate over a year of
360 days, multiplied by the outstanding Principal Balance, multiplied by the
actual number of days the Principal Balance is outstanding.

 

   

  

 

C. If any scheduled payment of principal or interest, including, but not limited
to, the balloon payment, due on the Note is not paid within ten (10) days of the
due date thereof, the Borrower shall pay to the Lender a late charge equal to
five percent (5%) of the amount of such late monthly installment, including the
final payment.

 

D. The outstanding principal balance of this Note may be prepaid at any time at
the option of Borrower, in whole or in part. All payments shall, at the option
of the Lender, be applied first to any costs of collection, second to any late
charges, third to accrued interest due on the Note, and lastly to principal.

 

This Note has been executed by the Borrower and delivered and issued by the
Lender in accordance with the Loan Agreement and the Borrower and the Lender are
entitled to all the benefits, rights and privileges contained in the Loan
Agreement. This Note shall be revolving and any payments made by Borrower
applied to the Principal Balance may be redrawn in accordance with the terms of
the Loan Agreement.

 

This Note is secured by, inter alia, Security Agreements by executed Borrower
and Guarantors (as defined in the Loan Agreement) in favor of Lender of even
date herewith upon all the business assets of the Borrower and Guarantors, as
more fully set forth in the Security Agreements; and pursuant to the terms and
conditions contained in the Loan Agreement, which are to be kept and performed
by Borrower are hereby made a part of this Note, and to the same extent and with
the same force and effect as if they were fully set forth herein. The Borrower
covenants and agrees to keep and perform them, or cause them to be kept and
performed, strictly in accordance with their terms.

 

Time is of the essence hereof. During the continuance of an Event of Default (as
defined in the Loan Agreement) beyond any applicable cure period, Lender, at its
option, may also, if permitted under applicable law, increase the interest rate
of the Note by five percent (5.0%), except as expressly stated otherwise in the
Loan Agreement. Upon an Event of Default, the Holder at its option and without
further notice, demand or presentment for payment to Borrower or others, may
declare immediately due and payable the Loan Amount and interest accrued
thereon, together with any reasonable attorneys’ fees incurred by Holder in
collecting or enforcing payment thereof, whether suit be brought or not, and all
other sums due by Borrower hereunder, under the Loan Agreement or under the Loan
Documents, anything herein, in the Loan Agreement or in Loan Documents to the
contrary notwithstanding, and payment thereof may be enforced and recovered in
whole in or in part at any time by one or more of the remedies provided to
Holder in this Note, the Loan Agreement or in the Loan Documents.

 

The remedies of Holder as provided herein and in the Security Agreements, Loan
Agreement or Loan Documents shall be cumulative and concurrent and may be
pursued singly, successively or together, at the sole discretion of Holder, and
may be exercised as often as occasion therefor shall occur; and the failure to
exercise any such right or remedy shall in no event be construed as a waiver or
release thereof.

 

  2 

  

 

Borrower waives presentment for payment, demand, notice of demand, notice of
nonpayment or dishonor, protest and notice of protest of this Note, and all
other notices in connection with the delivery, acceptance, performance, default
or enforcement of the payment of this Note.

 

Holder shall not be deemed by any act of omission or commission to have waived
any of its rights or remedies hereunder unless such waiver is in writing and
signed by the Holder, and then only to the extent specifically set forth in the
writing. A waiver with reference to one event shall not be construed as
continuing or as a bar to or waiver of any right or remedy as to a subsequent
event.

 

All agreements herein are expressly limited so that in no contingency or event
whatsoever shall the amount paid or agreed to be paid to the Holder for the use,
forbearance or detention of the money to be advanced hereunder exceed the
highest lawful rate permissible under applicable usury laws. If from any
circumstances whatsoever fulfillment of any provision hereof at the time
performance of such provisions shall be due shall involve transcending the limit
of validity prescribed by law which a court of competent jurisdiction may deem
applicable hereto, then the obligation to be fulfilled shall be reduced to the
limit of such validity and if from any circumstance the Holder shall ever
receive as interest an amount which would exceed the highest lawful rate, such
amount which would be excessive interest shall be applied to the reduction of
the unpaid principal balance due hereunder and not to the payment of interest.

 

This instrument shall be governed by and construed according to the laws of the
State of Minnesota, without regard to principles of conflicts of law.

 

[Remainder of this page intentionally left blank; signature page follows]

 

  3 

  

 

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note on the day and year first above written.

 

  WSI INDUSTRIES, INC.,   a Minnesota corporation         By: /s/ Paul D. Sheely
  Name: Paul D. Sheely   Its: Chief Financial Officer

 

  4 

  

 

 

 

